—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered May 31, 1985, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s primary contention on appeal is that he was denied the effective assistance of counsel. Defense counsel elicited hearsay testimony from a homicide detective which indicated that á second witness who did not testify at trial saw the defendant stab the victim. However, counsel’s actions were consistent with a strategy to supplement the mistaken identification defense by suggesting that the police had seized upon an unreliable tip made by an individual who was himself a suspect in order to quickly close the case. Under these circumstances, defense counsel’s decision to elicit testimony regarding this individual "was at most a mistaken judgment as to trial strategy and cannot be characterized as ineffective assistance of counsel” (People v Jackson, 52 NY2d 1027, 1029; see also, People v Hinton, 140 AD2d 712). Upon our review of the record, we are satisfied that defense counsel provided meaningful representation to the defendant (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
The defendant’s remaining contention is unpreserved for appellate review (see, People v Alfaro, 66 NY2d 985; People v Satloff, 56 NY2d 745). Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.